LEVY, Judge
(dissenting).
I respectfully dissent. The record reflects that both sides had ample opportunity, of which they took full advantage, to make the jury fully aware of their respective positions regarding the information sought in the Request for Admissions propounded by plaintiff. This was accomplished through the examination of witnesses, the cross-examination of witnesses, as well as through the Opening Statements and Closing Arguments of counsel for both sides.
Clearly, if any error occurred, it was harmless. I would affirm the judgment.